UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6280


WILLIAM CARAWAN, JR.,

                    Plaintiff - Appellant,

             v.

DAVID MITCHELL, Superintendent; STEPHEN BIRD, Correctional Chaplain,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00577-FDW)


Submitted: August 16, 2018                                        Decided: August 28, 2018


Before NIEMEYER, TRAXLER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Carawan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Carawan, Jr., appeals the district court’s orders granting summary

judgment to Appellees and denying Carawan’s motion to compel. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Carawan v. Mitchell, No. 3:16-cv-00577-FDW        (W.D.N.C. Feb. 26 &

Mar. 7, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2